7 F.3d 225
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Rudolph PRUITT, Plaintiff-Appellant,v.Raymond PETRASKA;  Alan Friday;  Mary Darlene CharlesStarnes; Calvin Hamrick, Defendants-Appellees.
No. 93-6529.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 14, 1993.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  James B. McMillan, Senior District Judge.  (CA-88-155-C-M)
Robert Rudolph Pruitt, Appellant Pro Se.
Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, North Carolina;  Lawrence Pierce Egerton, Womble, Carlyle, Sandridge & Rice, Winston-Salem, North Carolina, for Appellees.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Robert Rudolph Pruitt appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Pruitt v. Petraska, No. CA-88-155-C-M (W.D.N.C. Mar. 5, 1993;  April 5, 1993;  April 6, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We hereby deny Pruitt's Motion for Appointment of Counsel